DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190178068 to Stolboushkin in view of US 20110067878 to Aadnoy.
Regarding claims 10, 13, and 17, Stolboushkin teaches a system and method for use in a well, comprising:
providing an inflow assembly 10 with a flow path between an exterior and an interior of the inflow assembly; positioning a first inflow control device 22 and a second inflow control device 44 in series along the flow path; conveying the inflow assembly downhole into a wellbore 
However, it is not specifically taught that the second inflow control device 44 is adjustable.
Aadnoy teaches an inflow assembly 10 with a flow path between an exterior and an interior of the inflow assembly similar to that of Stolboushkin, wherein there are also first 20 and second 18 inflow control devices (figs. 2-6).  The second inflow control device 18 is a nozzle, similar to that of Stolboushkin, wherein it is further taught that the nozzle is adjustable (paragraph 0039).  It would have been obvious to one of ordinary skill in the art, having the teachings of Stolboushkin and Aadnoy before him prior to the effective filing date of the claimed invention, to try modifying the nozzle taught by Stolboushkin to include the adjustability of Aadnoy, in order to obtain the predictable result of controlling the flow through the assembly (paragraphs 0047-0050 of Aadnoy).  It is noted that claim 10 states that the nozzle “may adjust downhole” and that claim 17 states that the method includes “enabling adjustment of the second inflow control device”.  To claim that the device “may adjust” or is “enabled to adjust” does not mean that the device actually has to adjust at all.  The device just needs to be merely capable of adjustment, which the teachings of Aadnoy provide for the nozzle of Stolboushkin.
Regarding claims 14 and 19, the system/method as recited in claims 13 and 17, wherein the inflow assembly is part of a steam assisted gravity drainage system (paragraph 0041 of Stolboushkin).
Regarding claim 15, the system as recited in claim 10, wherein the inflow assembly further comprises a sand screen 14 mounted at the inflow region (fig. 1 and paragraph 0031 of Stolboushkin).
claims 16 and 20, the system/method as recited in claims 10 and 17, further comprising additional inflow assemblies 10, the inflow assembly and the additional inflow assemblies being located along a downhole completion string 100 (fig. 3 of Stolboushkin).

Allowable Subject Matter
Claims 1-2 and 5-6 are allowed.
Claims 11-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 and 17 have been considered but are moot because the new ground of the rejection under 35 USC 103 rather than the 35 USC 102 rejection made in the prior action, said rejection necessitated by the claim amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674